Citation Nr: 1827833	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-11 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable rating prior to October 25, 2016 and 10 percent thereafter for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Jones, Counsel

INTRODUCTION

The Veteran had active service from June 1975 to September 1982.  He also had service from September 1982 to May 1985, for which he was discharged under other-than-honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC).  Jurisdiction of the appeal is with the Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned at a Board videoconference hearing in March 2018.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In testimony provided during the Board hearing, the Veteran reported that he continued to receive treatment for his service-connected hearing loss disability, noting that he was last treated the week prior to the hearing.  On remand, all outstanding VA medical records must be obtained.

Additionally, the appellant asserted that his hearing loss disability had increased in severity since he was last examined for VA compensation purposes.  He reported that he had increased difficulty deciphering words, to include with the use of a hearing aid.  The Board notes that the most recent VA examination for the Veteran's bilateral hearing loss was in October 2016.  The Veteran has competently testified that his hearing loss symptoms have increased in severity since his last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  On remand, the Veteran should be provided a VA examination to assess the severity of his service-connected bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Associate outstanding VA medical records for the period from September 2016 to the present related to the Veteran's service-connected hearing loss disability with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected hearing loss disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  

All indicated tests and studies should be performed, including audiometric testing and speech recognition testing, and all clinical findings should be set forth in detail.  

The VA examiner should comment upon the effect of hearing loss on the Veteran's occupational functioning and daily activities.

3.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




